
	
		III
		112th CONGRESS
		2d Session
		S. RES. 485
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Common Cause, et al. v. Joseph R. Biden,
		  et al.
	
	
		Whereas, Joseph R. Biden, Jr., the Vice President of the
			 United States; Nancy Erickson, Secretary of the Senate; Terrance W. Gainer,
			 Senate Sergeant at Arms; and Elizabeth MacDonough, Senate Parliamentarian, have
			 been named as defendants in the case of Common Cause, et al. v. Joseph
			 R. Biden, et al., No. 1:12cv00775, now pending in the United States
			 District Court for the District of Columbia;
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the
			 Senate may direct its counsel to defend officers and employees of the Senate in
			 civil actions relating to their official responsibilities: Now, therefore, be
			 it
		
	
		That the Senate Legal Counsel is authorized
			 to represent Joseph R. Biden, Jr., the Vice President of the United States;
			 Nancy Erickson, Secretary of the Senate; Terrance W. Gainer, Senate Sergeant at
			 Arms; and Elizabeth MacDonough, Senate Parliamentarian, in the case of
			 Common Cause, et al. v. Joseph R. Biden, et al.
		
